KALODNER, Circuit Judge
(dissent-ing).
I would reverse for the reason that there was here a clear failure by the insured to comply with the terms of the policy that notice should be given • of an accident “as soon as practicable”. Notice was not given for 87 days after the accident happened. The reason assigned by the insured was that it did not -occur to him that the policy covered the .accident. He did not read his policy in .an effort to ascertain whether it afforded ■ coverage. As stated by the majority it -was only by reason of the fortuitous cir- • cumstance that someone suggested that the policy extended coverage that he gave notice 87 days after the accident.
I agree with the majority’s view that -the Delaware courts would subscribe to -the general rule interpreting the “as soon .as practicable” notice provision in the instant policy as requiring reasonable be.havior on the part of the insured in reporting an accident.
I do not believe that the Delaware ■courts would hold that it is reasonable behavior on the part of an insured to .assume without even reading his policy •that it does not afford coverage and for that reason fail to give notice of an accident until 87 days after its occurrence.
The circumstances that the terms of the policy may not have made it “obvious to the ordinary reader”, as the majority puts it, that it afforded coverage, is entirely irrelevant in the posture of the facts which prevailed in the instant case. Here the insured chose not to read his policy and further chose to conclude without reading it that it did not afford coverage. His conduct falls far short of the requirement of “reasonable behavior” and his insurance company can invoke his non-compliance with the terms of the policy as a defense to its liability under it.
I believe that the Delaware courts would hold an insured to the minimum requirement that he read his policy in an effort to ascertain the scope of its coverage in assessing “reasonable behavior” with respect to his failure to comply with its notice of accident provision.